                                              UNITED STATES BANKRUPTCY COURT
                                            FOR THE NORTHERN DISTRICT OF ALABAMA




In re:                                                                                                           Chapter 11

REMINGTON OUTDOOR COMPANY, INC. et al.;                                                                          Case No. 20-81688-CRJ-11


Debtors.                                                                                                         Jointly Administered




                                                        Monthly Operating Report
                                          For the period of December 28, 2020 to January 24, 2021


DEBTORS' ADDRESS:                 100 Electronics Blvd SW
                                  Huntsville, Alabama 35824




DEBTORS' ATTORNEYS:               Stephen H. Warren (pro hac vice )                    Derek F. Meek
                                  Karen Rinehart (pro hac vice )                       Hanna Lahr
                                  O'Melveny & Myers LLP                                Burr & Forman LLP
                                  400 South Hope Street, 18th Floor                    420 North 20th Street, Suite 3400
                                  Los Angeles, CA 90071-2899                           Birmingham, Alabama 35203
                                  Tel: (213) 430 6000                                  Tel: (205) 251 3000
                                  Facsimile: (213) 430 6407                            Facsimile: (205) 458 5100
                                  swarren@omm.com                                      dmeek@burr.com
                                  krinehart@omm.com                                    hlahr@burr.com


REPORT PREPARER:                  REMINGTON OUTDOOR COMPANY, INC. et al.;

I CERTIFY THAT THE ABOVE INFORMATION IS TRUE TO THE BEST OF MY KNOWLEDGE AND BELIEF.




/s/ Mark Little                                                                                                  2/26/2021
Mark Little                                                                                                      Date
Chief Financial Officer


Notes:
The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are:
Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating Company, LLC (9774); Remington Arms
Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms
Distribution Company, LLC (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville, AL 35824.




                                                                                                                                     PAGE 1 OF 16

Case 20-81688-CRJ11                      Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                              Desc
                                           Main Document    Page 1 of 16
                                                        UNITED STATES BANKRUPTCY COURT
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA


In re Remington Outdoor Company, Inc. et al.                                                                     Case No. 20-81688-CRJ-11
                                                                                                        Reporting Period: December 28, 2020 to January 24, 2021

                                                                                                        Federal Tax I.D. # XX-XXXXXXX

                                                   CORPORATE BANKRUPTCY ADMINISTRATOR FORM

                       Operating Reports are to be filed monthly, in duplicate, with the Bankruptcy Clerk's Office by the end of the month

                                                                                                             Document
REQUIRED DOCUMENTS                                                                       Form No.                                  Explanation Attached
                                                                                                             Attached
Legal Entities and Notes to MOR                                                                                 X
Business Debtors' Affirmations                                                            BA-01                 X
Business Debtors' Cash Receipts & Disbursements                                        BA-02 (Part 1)           X
Condensed Consolidated Income Statement                                                BA-02 (Part 2)           X
Business Debtors' Accounts Receivable                                                   BA-02 (A)               X
Business Debtors' Actual Disbursements                                                  BA-02 (B)               X
Business Debtors' Bank Accounts                                                        BA-03 (Part 1)           X
Business Debtors' Inventory                                                            BA-03 (Part 3)           X
Business Debtors' Post-Petition Accounts Payable                                        BA-03 (A)               X
Condensed Consolidated Balance Sheet                                                      BA-04                 X




                                                                                                                                                    PAGE 2 OF 16

 Case 20-81688-CRJ11                           Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                                      Desc
                                                 Main Document    Page 2 of 16
                                          UNITED STATES BANKRUPTCY COURT
                                       FOR THE NORTHERN DISTRICT OF ALABAMA

     In re Remington Outdoor Company, Inc. et al.
                                                                          Case No. 20-81688-CRJ-11
                                                                 Reporting Period: December 28, 2020 to January 24, 2021

                                                                  Federal Tax I.D. # XX-XXXXXXX

                         LEGAL ENTITIES AND NOTES TO THE MONTHLY OPERATING REPORT
     GENERAL:
     This report includes activity from the Debtors and related case numbers:

     Debtor                                                      Case Number

     Remington Outdoor Company, Inc.                             20-81688-CRJ11
     FGI Holding Company, LLC                                    20-81689-CRJ11
     FGI Operating Company, LLC                                  20-81690-CRJ11
     Remington Arms Company, LLC                                 20-81692-CRJ11
     Barnes Bullets, LLC                                         20-81691-CRJ11
     TMRI, Inc.                                                  20-81694-CRJ11
     RA Brands, L.L.C.                                           20-81698-CRJ11
     FGI Finance, Inc.                                           20-81699-CRJ11
     Remington Arms Distribution Company, LLC                    20-81695-CRJ11
     Huntsville Holdings LLC                                     20-81693-CRJ11
     32E Productions, LLC                                        20-81696-CRJ11
     Great Outdoors Holdco, LLC                                  20-81697-CRJ11
     Outdoor Services, LLC                                       20-81700-CRJ11


     1. Basis for Presentation. The financial statements and supplemental information contained herein are preliminary,
     unaudited, and may not comply in all material respects with accounting principles generally accepted in the United States
     of America ("U.S. GAAP"). In addition, the financial statements and supplemental information contained herein represent
     condensed consolidated information.

     The unaudited consolidated financial statements have been derived from the books and records of Remington Outdoor
     Company, Inc. The information furnished in this report includes primarily normal recurring adjustments, but may not
     include all adjustments that would typically be required for quarterly or annual financial statements to fully comply with
     U.S. GAAP.

     Starting with the fourth quarter of 2020 the Debtors will begin reporting on a '4-4-5' calendar, meaning 4 weeks are
     included in the first two months of each quarter, with 5 weeks in the last month. Previously, the Debtors reported on a '5-
     4-4' calendar. Further, the typical month-end date is the last Sunday of the month, not the last calendar day of the month.

     The results of operations contained herein are not necessarily indicative of results which may be expected for any other
     period or for the full year and may not necessarily reflect the consolidated results of operations and financial position of
     the Debtors in the future.




                                                                                                                                    PAGE 3 OF 16

Case 20-81688-CRJ11                 Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                                Desc
                                      Main Document    Page 3 of 16
                                         UNITED STATES BANKRUPTCY COURT
                                      FOR THE NORTHERN DISTRICT OF ALABAMA

     In re Remington Outdoor Company, Inc. et al.
                                                                         Case No. 20-81688-CRJ-11
                                                                Reporting Period: December 28, 2020 to January 24, 2021

                                                                 Federal Tax I.D. # XX-XXXXXXX

                                     NOTES TO THE MONTHLY OPERATING REPORT

     2. Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state securities
     laws or other applicable non‐bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder.
     Persons and entities trading in or otherwise purchasing, selling, or transferring the claims against the Debtors should
     evaluate this financial information in light of the purposes for which it was prepared. The Debtors are not liable for and
     undertake no responsibility to indicate variations from securities laws or for any evaluations of the Debtors based on this
     financial information or any other information.

     3. Liabilities Subject to Compromise. Liabilities subject to compromise is listed on the balance sheet presented herein.
     The balance sheet reflects the condensed consolidated balance sheet for Remington Outdoor Company, Inc. and
     consolidated subsidiaries.

     Liabilities subject to compromise represent undersecured or unsecured obligations that will be accounted for under the
     plan of reorganization. Generally, actions to enforce or otherwise affect payment of pre-petition liabilities are stayed.
     Accounting Standards Codification ("ASC") 852 requires pre-petition liabilities that are subject to compromise to be
     reported at the amounts expected to be allowed, even if they may be settled for lesser amounts. These liabilities represent
     the amounts expected to be allowed on known or potential claims to be resolved through the Chapter 11 process, and
     remain subject to further adjustments arising from negotiated settlements, actions of the Bankruptcy Court, rejection of
     executory contracts and unexpired leases, the determination as to the value of collateral securing the claims, proofs of
     claim, and other events. Liabilities subject to compromise also include certain items that may be assumed under the plan
     of reorganization or pre-petition amounts that may be allowed to be paid through a court order, and as such, may be
     subsequently reclassified to liabilities not subject to compromise.

     Differences between liability amounts estimated by the Debtors and claims filed by creditors will be investigated and, if
     necessary, the Bankruptcy Court will make a final determination as to the amount of the allowable claim. The
     determination of how liabilities will ultimately be treated cannot be made until the Bankruptcy Court approves a plan of
     reorganization. The Debtors will continue to evaluate these liabilities throughout the Chapter 11 Cases and adjust amounts
     as necessary. Such adjustment may be material. In light of the expected number of creditors, the claims resolutions process
     may take considerable time to complete. Accordingly, the ultimate amount or treatment of such liabilities is not
     determinable at this time.


     4. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be
     necessary or appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors' rights or an
     admission with respect to their chapter 11 cases.

     5. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the Debtors' books and records and
     financial activity occurring during the applicable reporting period. Except as otherwise noted, no adjustments have been
     made for activity occurring after the close of the reporting period.

     6. Consolidated Entity Accounts Payable and Disbursement Systems. Cash is received and disbursed by the Debtors
     as described in the Debtors' Motion and Interim and Final Orders (i) authorizing the Debtors to (a) continue operating
     cash management system and bank accounts, (b) honor certain prepetition obligations related thereto, (c) continue
     performing and granting administrative priority for intercompany transactions, (ii) waiving certain bankruptcy
     administrator requirements, (iii) granting the Debtors an extension to comply with the requirements of section 345(b) of
     the bankruptcy code, and (iv) granting related relief [Docket No. 14, 92, and 295].




                                                                                                                                   PAGE 4 OF 16

Case 20-81688-CRJ11                 Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                               Desc
                                      Main Document    Page 4 of 16
                                         UNITED STATES BANKRUPTCY COURT
                                      FOR THE NORTHERN DISTRICT OF ALABAMA

     In re Remington Outdoor Company, Inc. et al.
                                                                         Case No. 20-81688-CRJ-11
                                                                Reporting Period: December 28, 2020 to January 24, 2021

                                                                 Federal Tax I.D. # XX-XXXXXXX

                                     NOTES TO THE MONTHLY OPERATING REPORT
     7. Asset Sales. On August 20, 2020, the Bankruptcy Court entered an order (the “Bidding Procedures Order”) approving
     the Debtors’ bidding procedures pursuant to which the Debtors solicited interest in purchases of all or a portion of the
     Debtors’ assets in a competitive bidding process under the Bankruptcy Code, designed to achieve the highest or otherwise
     best value for the Debtors’ assets. The Bidding Procedures Order authorized the Debtors to, among other things, solicit
     stalking horse bids for the Debtors’ assets in advance of a potential auction for the Debtors’ assets on September 17, 2020
     (the “Auction”). On September 8, 2020, the Debtors entered into an Asset Purchase Agreement (the “Stalking Horse
     APA”) with JJE Capital Holdings, LLC (“JJE”) to serve as the “stalking horse” bid with respect to certain acquired assets
     as defined thereunder.

     Between September 17, 2020 and September 24, 2020, the Debtors conducted the Auction pursuant to the procedures
     established by the Court. At the conclusion of the Auction, the Debtors selected (i) Vista Outdoor Inc. (“Vista”), (ii)
     Sturm, Ruger & Company, Inc. (“Ruger”), (iii) Sierra Bullets, L.L.C. (“Sierra”) and (iv) Roundhill Group, LLC
     (“Roundhill” and together with Vista, Ruger and Sierra, the “Winning Bidders”), each to be the winning bidder for the
     purchase of certain of the Debtors’ assets. Each of the Winning Bidders entered into asset purchase agreements with the
     Debtors, which are summarized below. In addition, at the conclusion of the Auction, the Debtors also selected (i) SIG
     Sauer, Inc. (“SIG Sauer”), (ii) Huntsman Holdings, LLC (“Huntsman”), (iii) Long Range Acquisition LLC (“Long Range
     Acquisition”), (iv) Barnes Acquisition LLC (“Barnes Acquisition”) and (v) Century Arms, Inc. (“Century Arms” and
     together with SIG Sauer, Huntsman, Long Range Acquisition and Barnes Acquisition, the “Backup Bidders”) as the
     backup bidders pursuant to the Bidding Procedures. Each of the Backup Bidders entered into an asset purchase agreement
     to purchase certain acquired assets if the asset purchase with the applicable Winning Bidder is not consummated. The
     Debtors’ obligations to consummate the transactions contemplated by each asset purchase agreement are subject to certain
     closing conditions.

     On September 30, 2020, the Court entered sale orders (each, a “Sale Order”) approving each such asset purchase
     agreement. A summary of the asset purchase agreements for each of the Winning Bidders is provided below. The
     summaries do not purport to be complete and are qualified in their entirety by reference to each of those asset purchase
     agreements.


     Following the completion of the Auction and upon the Court’s entry of the applicable Sale Order, the Debtors entered into
     an asset purchase agreement with Vista (the “Vista APA”). Under the Vista APA, Vista would acquire certain of the
     Debtors’ assets related to the manufacturing and sale of ammunition, ammunition products and related components of the
     Debtors’ Lonoke, Arkansas property (but not including assets under the Debtors’ Barnes Bullets brand), including the
     “Remington” name and other related intellectual property and the Lonoke, Arkansas owned real property, in exchange for
     cash consideration of $81.4 million (the “Base Payment”). The Base Payment would be adjusted for any difference
     between the inventory delivered at closing and an inventory target amount agreed at signing, provided that no such
     adjustment would be made if the inventory delivered at closing was within $2.0 million of the inventory target amount.
     Vista also assumed certain liabilities, including paying up to $8.1 million of cure costs relating to certain assumed leases
     and contracts. The Vista APA included certain conditions to closing including, among other things, (i) the satisfaction of
     conditions to closing under the Roundhill APA (as defined below) and (ii) the consummation of the transactions under the
     Roundhill APA.




                                                                                                                                    PAGE 5 OF 16

Case 20-81688-CRJ11                Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                                 Desc
                                     Main Document    Page 5 of 16
                                          UNITED STATES BANKRUPTCY COURT
                                       FOR THE NORTHERN DISTRICT OF ALABAMA

     In re Remington Outdoor Company, Inc. et al.
                                                                           Case No. 20-81688-CRJ-11
                                                                  Reporting Period: December 28, 2020 to January 24, 2021

                                                                             Case No. XX-XXXXXXX

                                      NOTES TO THE MONTHLY OPERATING REPORT
     7. Asset Sales (continued). Pursuant to the Vista APA, Vista agreed to enter into a license agreement with Roundhill in
     order for Vista to license the Remington brand to Roundhill. The Debtors and Vista were to also enter into a transition
     services agreement, pursuant to which the Debtors and Vista each would provide the other certain transition services to
     support the ongoing operations of the other party. The Debtors may assign their rights and obligations under the transition
     services agreement to other buyers of other assets of the Debtors. The transactions contemplated under the Vista APA
     were completed on October 12, 2020. Vista also entered into a license agreement with Roundhill on October 12, 2020.
     The Debtors and Vista also entered into a transition services agreement on October 12, 2020.

     Following the completion of the Auction and upon the Court’s entry of the applicable Sale Order, the Debtors entered into
     an asset purchase agreement with Ruger (the “Ruger APA”). Under the Ruger APA, Ruger will acquire certain of the
     Debtors’ assets related to the design, development, testing, manufacturing, marketing, sale and distribution of Marlin
     brand products (including discontinued products and those yet to be launched) using the Marlin name, including certain
     related intellectual property, in exchange for cash consideration of $30.0 million. Ruger also agreed to pay all cure costs
     relating to certain assumed leases and contracts. Pursuant to the Ruger APA, Ruger will also enter into a license agreement
     in favor of Roundhill in order for Ruger to license certain patents to Roundhill. The transactions contemplated under the
     Ruger APA were completed on November 23, 2020 for a total cash consideration of $28.1 million, net of the working
     capital adjustment.



     Following the completion of the Auction and upon the Court’s entry of the applicable Sale Order, the Debtors entered into
     an asset purchase agreement with Sierra (the “Sierra APA”). Under the Sierra APA, Sierra would acquire certain of the
     Debtors’ assets primarily related to the manufacturing and sale of ammunition, cartridges, shotshells, blanks, bullets,
     pellets, shot, caps, primers, wads and parts thereof under the Barnes Bullets brand, including related intellectual property
     and the assumption of the lease at the Debtors’ Mona, Utah facility, in exchange for cash consideration of $30.5 million.
     Sierra would also assume certain other liabilities and pay up to $53,233 of cure costs relating to certain assumed leases
     and contracts. The Sierra APA included certain conditions to closing. The Debtors and Sierra also agreed to enter into a
     transition services agreement, pursuant to which the Debtors and Sierra each would provide to the other certain transition
     services to support the ongoing operations of the other party. The Debtors may assign their rights and obligations under
     the transition services agreement to other buyers of other assets of the Debtors. The transactions contemplated under the
     Sierra APA were completed on October 2, 2020. The Debtors and Sierra also entered into a transition services agreement
     on October 2, 2020.

     Following completion of the Auction and upon the Court’s entry of the applicable Sale Order, the Debtors entered into an
     asset purchase agreement with Roundhill (the “Roundhill APA”). Under the Roundhill APA, Roundhill would acquire
     certain of the Debtors’ assets primarily related to the manufacturing design, marketing and sale of shotguns, rifles,
     handguns and modular firearms and related components and accessories (other than assets under the Debtors’ Marlin
     brand) (collectively, the “Roundhill Business”) in exchange for cash consideration of $13.0 million. The assets that would
     be purchased under the Roundhill APA included the Debtors’ facilities in Ilion, New York and Lenoir City, Tennessee,
     but Roundhill was not purchasing the Remington brand or the Debtors’ Huntsville, Alabama or Madison, North Carolina
     facilities. Roundhill also assumed certain other liabilities and agreed to pay all cure costs relating to certain assumed leases
     and contracts. The Roundhill APA included certain conditions to closing including, the entry into a trademark licensing
     agreement between Vista and Roundhill to license the Remington brand to Roundhill for use in the Roundhill Business.
     Roundhill would also receive a non-exclusive, perpetual, worldwide, royalty-free license to use certain of the patents
     acquired by Ruger, in the Roundhill Business.




                                                                                                                                        PAGE 6 OF 16

Case 20-81688-CRJ11                 Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                                    Desc
                                      Main Document    Page 6 of 16
                                         UNITED STATES BANKRUPTCY COURT
                                      FOR THE NORTHERN DISTRICT OF ALABAMA

     In re Remington Outdoor Company, Inc. et al.
                                                                         Case No. 20-81688-CRJ-11
                                                                Reporting Period: December 28, 2020 to January 24, 2021

                                                                           Case No. XX-XXXXXXX

                                    NOTES TO THE MONTHLY OPERATING REPORT
     7. Asset Sales (continued). Subsequent to entering into the Roundhill APA, the Debtors and Roundhill agreed to enter
     into an amended and restated asset purchase agreement (the “Amended Roundhill APA”). The Amended Roundhill APA
     modified the Roundhill APA by, among other things, (i) revised certain defined terms and other provisions to clarify that
     Roundhill was not assuming pre-closing taxes, (ii) modified the description of certain excluded assets to conform more
     closely to the purchase agreements expected to be entered into with the successful bidder(s) of certain of the Debtor’s non-
     core brands, (iii) added a covenant whereby Roundhill would enter into a license in favor of the successful bidder(s) of
     certain of the Debtors’ non-core brands, and (iv) corrected certain disclosure schedules to the Amended Roundhill APA to
     reflect the agreed-upon form of those schedules. At a hearing held on October 7, 2020, the Court approved the Amended
     Roundhill APA. On October 10, 2020, the Debtors and Roundhill further amended the A&R Roundhill APA by entering
     into that certain Amendment #1 to the A&R Roundhill APA (the “Amendment”). The Amendment added a covenant
     requiring Roundhill to use its commercially reasonable best efforts to obtain commercially reasonable insurance coverage
     (“Coverage”) of the Roundhill Assets by November 11, 2020. Under the Amendment, the Debtors would retain possession
     of the Roundhill Assets until no more than two business days after Roundhill provided the Debtors (i) notice that
     Roundhill had either obtained Coverage or that Roundhill had elected to receive the Roundhill Assets notwithstanding a
     lack of Coverage and (ii) reimbursement for the Debtors’ reasonable incremental out-of-pocket costs and expenses
     incurred (the “Reimbursement”). The transactions contemplated under the A&R Roundhill APA as described above were
     completed on October 12, 2020. Roundhill also entered into a trademark licensing agreement with Vista on October 12,
     2020 pursuant to which Vista licenses certain rights to the Remington brand to Roundhill.



     In addition, on October 7, 2020, the Debtors entered into an asset purchase agreement with Franklin Armory Holdings,
     Inc. for the sale of certain intellectual property primarily related to the Debtor’s Bushmaster brand in exchange for cash
     consideration of $1.7 million. Also on October 7, 2020, the Debtors also entered into an asset purchase agreement with
     Sportsman’s Warehouse, Inc. for the sale of certain intellectual property primarily related to the Debtor’s TAPCO brand in
     exchange for cash consideration of $100,000. Both asset purchase agreements were filed with the Court on October 7,
     2020. The transactions contemplated under the Franklin APA were completed on October 16, 2020 and the transactions
     contemplated under the Sportsman’s Warehouse, Inc. were completed on October 20, 2020.

     On October 23, 2020, the Debtors entered into two asset purchase agreements with JJE Capital Holdings, LLC for the sale
     of certain intellectual property primarily related to the Debtors’ (1) AAC, DPMS, H&R and Stormlake brands in exchange
     for cash consideration of $1.9 million and (2) Parker brand in exchange for cash consideration of $0.25 million,
     respectively. Each asset purchase agreement was filed with the Court on October 23, 2020. The Court entered orders
     approving each asset purchase agreement on October 30, 2020. The transactions closed on November 2, 2020 and
     November 13, 2020, respectively.




                                                                                                                                    PAGE 7 OF 16

Case 20-81688-CRJ11                Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                                 Desc
                                     Main Document    Page 7 of 16
                                               UNITED STATES BANKRUPTCY COURT
                                             FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                            Case No. 20-81688-CRJ-11
                                                                                   Reporting Period: December 28, 2020 to January 24, 2021

BA-01                                                                              Federal Tax I.D. # XX-XXXXXXX

                                                  BUSINESS DEBTORS' AFFIRMATIONS

          Must be completed each month. If the answer to any of the
          questions is "No", provide a detailed explanation of each
          item. Attach additional sheets if necessary.                                   Yes                                 No
        1 All undisputed post petition business taxes have been
          paid/deposited in a timely manner.                                              X
     1a All undisputed post petition individual taxes have been
        paid/deposited in a timely manner.                                                X
        2 Adequate insurance on all assets/property including fire, theft,
          liability, collision and casualty and workman's compensation (if
          applicable) is currently in full force and effect.
                                                                                         X
        3 New books and records were opened and are being maintained                     X
          daily.                                                                 (See Note 1 Below)
        4 Copies of all banks statements and reconciliations are attached.                                                  X
                                                                                                                    (See Note 2 Below)
        5 I have otherwise complied with all requirements of the Chapter
          11 Operating Order.                                                             X
        6 All financial statements filed with the Bankruptcy Clerk's Office
          are prepared in accordance with generally accepted accounting                  X
          principles.                                                            (See Note 3 Below)
        7 All payments of pre-petition obligations were made pursuant to
          applicable Orders entered by the Bankruptcy Court.                              X


          NOTES:
          (1) The Debtors did not create a new accounting ledger or accounting system, however the Debtors have implemented a number of
          controls and processes to ensure that amounts are properly recorded as either pre-petition or post-petition. Further, similar controls and
          processes were implemented to ensure all pre-petition amounts are not paid, unless approved by an order from the court.


          (2) The Bankruptcy Administrator has advised the Debtors that production of bank statements and reconciliations is not presently
          required and the Debtors have agreed to make these records available to the Bankruptcy Administrator upon request. The Debtors
          affirm that all bank accounts are reconciled monthly in accordance with the Debtor's ordinary course accounting practices.


          (3) The information furnished in this report includes normal recurring adjustments, but may not include all adjustments that would
          typically be made for quarterly or annual financial statements to fully comply with U.S. GAAP.




                                                                                                                                          PAGE 8 OF 16

Case 20-81688-CRJ11                       Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                                 Desc
                                            Main Document    Page 8 of 16
                                                      UNITED STATES BANKRUPTCY COURT
                                                   FOR THE NORTHERN DISTRICT OF ALABAMA

  In re Remington Outdoor Company, Inc. et al.
                                                                                           Case No. 20-81688-CRJ-11
                                                                                  Reporting Period: December 28, 2020 to January 24, 2021

  BA-02 (Part 1)                                                                  Federal Tax I.D. # XX-XXXXXXX

                                            BUSINESS DEBTORS' CASH RECEIPTS & DISBURSEMENTS
                                               For the period of December 28, 2020 to January 24, 2021
                                                                       (000's)

  Cash Receipts
    Customer Collections                                                                               $                                             1,214
    Misc. Cash Receipts                                                                                                                              4,853
  Total Cash Receipts                                                                                  $                                             6,067

  Operating Disbursements (1)
    Payables - Material Purchases and Corporate Overhead                                               $                                            (6,211)
    Payroll and Benefits                                                                                                                            (1,256)
  Cash Disbursements from Operations                                                                   $                                            (7,468)


  Net Operating Cash Flow                                                                              $                                            (1,401)


  Restructuring Cash Flow
    Professional Fees                                                                                  $                                            (3,235)
    Professional Fees - Lender                                                                                                                           (194)
  Total Restructuring Cash Flow                                                                        $                                            (3,429)



  Total Net Cash Flow                                                                                  $                                            (4,830)


  Beginning Book Cash                                                                                  $                                           71,205
    Plus: Change in Cash                                                                                                                            (4,830)
  Ending Book Cash                                                                                     $                                           66,375
    Plus: Outstanding Checks                                                                                                                             963
  Ending Bank Cash                                                                                     $                                           67,338

  Note: Total Disbursements                                                                            $                                           (10,897)

  Memo:
  Ending Book Cash                                                                                     $                                           66,375

    Plus: Marketable Securities                                                                                                                           39

    Plus: Petty Cash                                                                                                                                        8
    Less: Letters of Credit Reserve                                                                                                                 (3,547)
  Cash and Equivalents (Balance Sheet as of January 24, 2021)                                          $                                           62,874

    Less: Bid Deposits                                                                                                                                      -

    Less: Asset Sale Reserves (Wind-Down, Retiree Benefits, Taxes, etc.)                                                                           (21,512)

    Less: Professional Fee Reserve                                                                                                                  (6,994)

    Less: Utility Adequate Assurance Reserve                                                                                                             (197)

    Less: Marketable Securities                                                                                                                           (39)

  Ending Book Cash Available for Operations                                                            $                                           34,132

  Note:
  1) Disbursements include payments made on behalf of recent buyers. Applicable reimbursements will be reflected in cash receipts as they are received
  under terms of the respective TSAs.




                                                                                                                                                     PAGE 9 OF 16

Case 20-81688-CRJ11                        Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                                              Desc
                                             Main Document    Page 9 of 16
                                                   UNITED STATES BANKRUPTCY COURT
                                                FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                 Case No. 20-81688-CRJ-11
                                                                        Reporting Period: December 28, 2020 to January 24, 2021

BA-02 (Part 2)                                                           Federal Tax I.D. # XX-XXXXXXX

                                         CONDENSED CONSOLIDATED INCOME STATEMENT
                                               December 28, 2020 to January 24, 2021
                                                              (000's)


Net Sales                                                                                  $                                  -
Cost of Goods Sold                                                                                                                -
    Gross Profit                                                                           $                                  -
Selling, General, and Administrative Expenses                                                                              8,408
Research and Development Expenses                                                                                                 -
Other Expenses/(Income)                                                                                                    (383)
    Operating Income (Loss)                                                                $                             (8,025)
Interest Expense                                                                                                           1,033
Reorganization Items, net                                                                                                  5,529
    Income (Loss) before Income Taxes                                                      $                            (14,588)
Income Tax Expense (Benefit)                                                                                                      -
    Net Income (Loss)                                                                      $                            (14,588)




                                                                                                                   PAGE 10 OF 16

  Case 20-81688-CRJ11                      Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                          Desc
                                            Main Document     Page 10 of 16
                                                    UNITED STATES BANKRUPTCY COURT
                                                  FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                        Case No. 20-81688-CRJ-11
                                                                               Reporting Period: December 28, 2020 to January 24, 2021

BA-02 (A)                                                                      Federal Tax I.D. # XX-XXXXXXX

                                                  BUSINESS DEBTORS' ACCOUNTS RECEIVABLE
                                                             As of January 24, 2021
                                                                     (000's)


                               Current                                    $                 565
                               1 - 30 days old                                                14
                               31 - 60 days old                                               42
                               61 - 90 days old                                               17
                               91 - 120 days old                                               8
                               121 + days old                                               268
                               Inactive                                                        -
                                 Total trade accounts receivable          $                 914
                               Adjustments and Other                                          45
                                 Total accounts receivable, gross         $                 959
                               Less: Allowance for Bad Debts                               (353)
                               Less: Allowance for Customer Underpays                      (300)
                               Less: Accrued Cash Discounts                                    -
                               Less: Allowance for Sales Returns                               -
                                 Total accounts receivable, net           $                 306




                                                                                                                     PAGE 11 OF 16

       Case 20-81688-CRJ11                   Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                          Desc
                                              Main Document     Page 11 of 16
                                            UNITED STATES BANKRUPTCY COURT
                                          FOR THE NORTHERN DISTRICT OF ALABAMA

 In re Remington Outdoor Company, Inc. et al.
                                                                                 Case No. 20-81688-CRJ-11
                                                                        Reporting Period: December 28, 2020 to January 24, 2021

 BA-02 (B)                                                               Federal Tax I.D. # XX-XXXXXXX

                                         BUSINESS DEBTORS' ACTUAL DISBURSEMENTS
                                        For the period of December 28, 2020 to January 24, 2021



                                                                                                           Disbursements
 Debtor                                                  Case Number                                     12/28/20 to 1/24/21

 Remington Outdoor Company, Inc.                         20-81688-CRJ11                    $                                   (3,235,425)
 FGI Holding Company, LLC                                20-81689-CRJ11                                                                 -
 FGI Operating Company, LLC                              20-81690-CRJ11                                                         (279,849)
 Remington Arms Company, LLC                             20-81692-CRJ11                                                        (7,381,490)
 Barnes Bullets, LLC                                     20-81691-CRJ11                                                                 -
 TMRI, Inc.                                              20-81694-CRJ11                                                                 -
 RA Brands, L.L.C.                                       20-81698-CRJ11                                                                 -
 FGI Finance, Inc.                                       20-81699-CRJ11                                                                 -
 Remington Arms Distribution Company, LLC                20-81695-CRJ11                                                                 -
 Huntsville Holdings LLC                                 20-81693-CRJ11                                                                 -
 32E Productions, LLC                                    20-81696-CRJ11                                                                 -
 Great Outdoors Holdco, LLC                              20-81697-CRJ11                                                                 -
 Outdoor Services, LLC                                   20-81700-CRJ11                                                                 -
 Total                                                                                     $                               (10,896,763)


 Note:
 Disbursements exclude intra-entity transfers and transfers between Debtor entities




                                                                                                                                   PAGE 12 OF 16

Case 20-81688-CRJ11                     Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                             Desc
                                         Main Document     Page 12 of 16
                                                                       UNITED STATES BANKRUPTCY COURT
                                                                     FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                                                                   Case No. 20-81688-CRJ-11
                                                                                                                          Reporting Period: December 28, 2020 to January 24, 2021

BA-03 (Part 1)                                                                                                            Federal Tax I.D. # XX-XXXXXXX

                                                                          BUSINESS DEBTORS' BANK ACCOUNTS
                                                                                  As of January 24, 2021
                                                                                          (000's)

                                                                              Last 4 Digits
                    Company                          Financial Institution   Account Number               Account Description                             Account Balance
                 RA Brands, L.L.C.                      Cadence Bank              0946                     Licensing Account                   $                                503
          FGI Operating Company, LLC                    Cadence Bank              0953                   FGI Operating Account                                                  185
          FGI Operating Company, LLC                    Cadence Bank              1431                      FGI AP Account                                                           -
          FGI Operating Company, LLC                    Cadence Bank              7078                  FGI Dominion Account (1)                                                     -
          FGI Operating Company, LLC                    Cadence Bank              7490                    FGI LOC Account (1)                                                  3,547
         Remington Arms Company, LLC                    Cadence Bank              0961                  Main Operating Account                                                34,211
         Remington Arms Company, LLC                    Cadence Bank              0278                 Accounts Payable Account                                                      -
  Remington Arms Distribution Company, LLC              Cadence Bank              0979                   RAD Operating Account                                                       -
         Remington Arms Company, LLC                    Cadence Bank              0987                    Storm Lake Account                                                        60
        Remington Outdoor Company, Inc.                 Cadence Bank              1407                   ROC Operating Account                                                      59
  Remington Arms Distribution Company, LLC              Cadence Bank              1415              Chain Customer Receipts Account                                                  -
         Remington Arms Company, LLC                    Cadence Bank              1423           Non-Chain Customer Receipts Account                                                 -
         Remington Arms Company, LLC                    Cadence Bank              1449                  Huntsville Store Account                                                     -
         Remington Arms Company, LLC                    Cadence Bank              0193                       Dakota Account                                                         63
         Remington Arms Company, LLC                   Adirondack Bank            5089                     Ilion Local Account                                                       6
         Remington Arms Company, LLC                   First State Bank          5273(2)                 Lonoke Local Account                                                        -
        Remington Outdoor Company, Inc.                 Cadence Bank              8437                   Bid Deposits Account (1)                                                    -
        Remington Outdoor Company, Inc.                 Cadence Bank              8445                Deposits/Reserves Account (1)                                           21,512
        Remington Outdoor Company, Inc.                 Cadence Bank              7611             Professional Fee Reserve Account (1)                                        6,994
        Remington Outdoor Company, Inc.                 Cadence Bank              7629        Adequate Assurance Utility Deposit Account (1)                                    197
                      Total                                                                                                                    $                              67,338




Note:
1) Accounts are restricted and/or not available for operations
2) Account was closed on 10/31/20




                                                                                                                                                                   PAGE 13 OF 16

      Case 20-81688-CRJ11                                 Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                                           Desc
                                                           Main Document     Page 13 of 16
                                                            UNITED STATES BANKRUPTCY COURT
                                                         FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                                     Case No. 20-81688-CRJ-11
                                                                                            Reporting Period: December 28, 2020 to January 24, 2021

BA-03 (Part 3)                                                                              Federal Tax I.D. # XX-XXXXXXX

                                                              BUSINESS DEBTORS' INVENTORY
                                                                   As of January 24, 2021
                                                                           (000's)


                                      Supplies, Net                                  $                      -

                                        Raw Material, Gross
                                        Raw Material Reserves
                                      Raw Material, Net                              $                      -

                                        Semi Finished Product, Gross
                                        Semi Finished Product Reserves
                                      Semi Finished Product, Net                     $                      -

                                        Finished Product, Gross
                                        Finished Product Reserves
                                      Finished Product, Net                          $                      -

                                      Inventories, Net                               $                      -




                                                                                                                                    PAGE 14 OF 16

    Case 20-81688-CRJ11                        Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                       Desc
                                                Main Document     Page 14 of 16
                                               UNITED STATES BANKRUPTCY COURT
                                             FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                               Case No. 20-81688-CRJ-11
                                                                      Reporting Period: December 28, 2020 to January 24, 2021

BA-03 (A)                                                                 Federal Tax I.D. # XX-XXXXXXX

                                      BUSINESS DEBTORS' POST-PETITION ACCOUNTS PAYABLE
                                                      As of January 24, 2021
                                                              (000's)


                         Current                                      $                298
                         1 - 30 days old                                                23
                         31 - 60 days old                                                8
                         61 - 90 days old                                               80
                         91 - 120 days old                                             (38)
                         121 + days old                                                (24)
                         Inactive                                                         -
                           Total trade accounts payable               $                347
                           Other payables and accruals                                7,991
                              Total accounts payable (Debtors)        $               8,338
                              Total accounts payable (Non-Debtors)                        -
                                   Total accounts payable             $               8,338




                                                                                                                PAGE 15 OF 16

   Case 20-81688-CRJ11                      Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                      Desc
                                             Main Document     Page 15 of 16
                                                      UNITED STATES BANKRUPTCY COURT
                                                   FOR THE NORTHERN DISTRICT OF ALABAMA

In re Remington Outdoor Company, Inc. et al.
                                                                                                        Case No. 20-81688-CRJ-11
                                                                                               Reporting Period: December 28, 2020 to January 24, 2021

BA-04                                                                                           Federal Tax I.D. # XX-XXXXXXX

                                                  CONDENSED CONSOLIDATED BALANCE SHEET
                                                            As of January 24, 2021
                                                                    (000's)


ASSETS
Current Assets
                              (1)
Cash and Cash Equivalents                                                                                            $                          62,874
Accounts Receivable, net                                                                                                                          306
Inventories, net                                                                                                                                     -
Other Current Assets                                                                                                                             5,458
  Total Current Assets                                                                                               $                          68,638


Property, Plant and Equipment, net                                                                                   $                          45,679
Goodwill and Intangible Assets, net                                                                                                                  -
Deferred Tax Assets                                                                                                                                  -
                             (2)
Other Non-Current Assets                                                                                                                        11,244
  Total Assets                                                                                                       $                        125,562


  LIABILITIES AND STOCKHOLDER'S DEFICIT
Current Liabilities
Accounts Payable                                                                                                     $                           8,338
Short-term Borrowings                                                                                                                                -
Current Portion of Product Liability                                                                                                                 -
Other Current Liabilities                                                                                                                        3,499
  Total Current Liabilities                                                                                          $                          11,836


Long-Term Debt, net                                                                                                  $                               -
Retiree Benefits, net                                                                                                                                -
Product Liability                                                                                                                                    -
Other Non-Current Liabilities                                                                                                                    1,256
  Total Liabilities Not Subject to Compromise                                                                        $                           1,256

Liabilities Subject to Compromise                                                                                                             346,283
  Total Liabilities                                                                                                  $                        359,376


Stockholder's Deficit
Common Stock                                                                                                         $                            170
Additional Paid-in Capital                                                                                                                    217,943
Warrants                                                                                                                                         5,500
Accumulated Other Comprehensive Loss                                                                                                          (10,707)
Retained Deficit                                                                                                                             (446,719)
  Total Stockholder's Deficit                                                                                        $                       (233,814)
  Total Liabilities and Stockholder's Deficit                                                                        $                        125,562


Note:
(1) Cash and Cash Equivalents includes petty cash and marketable securities and does not include certain restricted accounts
(2) Other Non-Current Assets include the Letters of Credit Reserve account balance and cash held by insurance carriers




                                                                                                                                          PAGE 16 OF 16

  Case 20-81688-CRJ11                           Doc 1534 Filed 03/01/21 Entered 03/01/21 09:43:00                                            Desc
                                                 Main Document     Page 16 of 16
